Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing objections
	The drawings are objected to because there are no reference numerals to point out essential claimed elements.
Improper incorporated by reference
	On page 20, paragraphs 101-103 of the specification, Applicant has improperly incorporated by reference.  Applicant did not clearly identify the referenced patent, application, or publication.  Also, most references with “essential material” being used to describe the claimed invention are NOT US patents or US patent application publications, and the incorporated by reference is not acceptable.  Applicant is reminded that if any corrections are made in the next amendment, any insertion of material incorporated by reference into the specification or drawings of an application must be by way of an amendment to the specification or drawings. Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.
	Please note MPEP 608.01(p), rule 37 C.F.R. 1.57, especially the bolt italic underlined texts as follows:
I.    INCORPORATION BY REFERENCE
37 C.F.R. 1.57   Incorporation by reference.
(c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must:
(1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" ( e.g. , "incorporate by reference"); and
(2) Clearly identify the referenced patent, application, or publication.
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
(e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.
(f) The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be accompanied by a statement that the copy supplied consists of the same material incorporated by reference in the referencing application.
(g) Any insertion of material incorporated by reference into the specification or drawings of an application must be by way of an amendment to the specification or drawings. Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.
(h) An incorporation of material by reference that does not comply with paragraphs (c), (d), or (e) of this section is not effective to incorporate such material unless corrected within any time period set by the Office, but in no case later than the close of prosecution as defined by § 1.114(b), or abandonment of the application, whichever occurs earlier. In addition:
(1) A correction to comply with paragraph (c)(1) of this section is permitted only if the application as filed clearly conveys an intent to incorporate the material by reference. A mere reference to material does not convey an intent to incorporate the material by reference.
(2) A correction to comply with paragraph (c)(2) of this section is only permitted for material that was sufficiently described to uniquely identify the document.
(i) An application transmittal letter limited to the transmittal of a copy of the specification and drawings from a previously filed application submitted under paragraph (a) or (b) of this section may be signed by a juristic applicant or patent owner.

35 USC 112(a) rejections
Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This application fails to comply with the written description requirement because of the following reasons.
1) The drawings and specification fail to describe the claimed invention.  The drawings do not have reference numerals for the “essential claimed elements” including the bone substrates, the load displacement curve, the spun synthetic fiber in connection with the bone substrates as claimed.  
2) The claimed invention appears to be described in the summary of the invention section only.  The detailed description of the invention fails to disclose how the claimed invention can be achieved including the steps of providing the bone substrates, selecting the spun synthetic fiber, attaching the fibers to the bone as claimed. 
3) In paragraphs 75, 84, 85, 92, 93, Applicant describes the steps of selecting the fibers which are essential materials in the claims.  Applicant refers to those essential materials in the non-patent publications, for example, “using Le and Phillips”s equation” in paragraph 75, or “Van Wyk’s theory” in paragraph 84.  Because Applicant cannot incorporate by reference the non-patent publications as clearly set forth in rule 1.57, the information in those publications are not parts of the specification, and the disclosure is not sufficient.
           Applicant is reminded that 	37 CFR 1.57(g)  addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter.  Applicant cannot insert new materials from any of those non-patent publications.  If new matter must be added, a continuation-in-part application (CIP) must be filed.
35 USC 112(b) rejections
Claims 4-5, 8, 15, 28-29, 31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-5, 28-29, the phrase “selection of a spun synthetic fiber” has double inclusions of the same claimed elements because “a spun synthetic fiber” is already recited.  Please change to “selection of the spun synthetic fiber”.  Please also recheck all claims and correct similar errors.
In claim 8, the phrase “the joint of an animal” has double inclusions of the same claimed element.  Please change to “the joint of the animal”.
In claim 15, the phrase “the yarn” does not have proper antecedent basis.  Claim 15 should be dependent from claim 14.
In claim 31, the phrase “the yarn” does not have proper antecedent basis.  Claim 31 should be dependent from claim 30.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown, Amirouche, US 2011/0066242, US 2010/0292791, Melvin, and Hilal disclose artificial knee ligaments using synthetic fibers.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/30/2022